Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered January 13, 1993, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The evidence of the defendant’s prior uncharged crime in which he shot at the victim a week prior to the fatal shooting for which he was charged in the present case was properly admitted since it was evidence of the defendant’s identity and motive (see, People v Alvino, 71 NY2d 233; see, also, People v Ventimiglia, 52 NY2d 350, 359).
Furthermore, viewing the representation afforded the defendant in light of the evidence, the law, and the circumstances presented here, the defendant received meaningful assistance from his trial counsel (see, People v Baldi, 54 NY2d 137, 147).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.